Citation Nr: 1221813	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran's status was "missing" from December 1942 to February 1945.  He had Recognized Guerilla Service from February 1945 to August 1945, and Regular Philippine Army Service from August 1945 to January 1946.  The appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.  In the March 2008 rating decision, the RO denied the appellant's application to reopen a claim for service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  She did not appeal this decision or submit new and material evidence within one year of the appeal period.  

2.  Evidence received since the May 1992 decision is cumulative and does not relate to the basis of the prior to denial. 


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

2.  Evidence received since the May 1992 rating decision is not new and material and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  For claims such as this one pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the appellant letters dated in May 2005, January 2008, and May 2009 that complied with statutory notice requirements.  Therein, the RO notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  In compliance with Kent, the letters notified the appellant of the criteria for reopening a previously denied claim, the criteria for establishing service connection for the cause of the Veteran's death, and information concerning why the claim was previously denied.  In compliance with Hupp, the May 2009 letter explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime and how to establish entitlement to DIC benefits based on a disability that was not service-connected during a Veteran's lifetime.  The May 2009 letter also notified the appellant that the Veteran had not been granted service connection for any disability during his lifetime.  Thereafter, the claim was readjudicated in a June 2009 supplemental statement of the case (SSOC), thus curing any timing deficiency with regard to the post-rating notice. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  

In this case, the Veteran's original claims file was lost and rebuilt.  Attempts were made to obtain any existing service treatment records, but none were found.  Under these circumstances, the Board is aware of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board points out that the appellant was notified that the claims file had been lost and was being rebuilt; and she was also given an opportunity to submit or identify any pertinent evidence.  All identified records by the appellant have been obtained.  

The Board points out that the RO did not obtain a VA opinion regarding the etiology of the Veteran's death.  The Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. 
§ 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322  (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a)  does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348. 

In this case, a private physician, Dr. Mariano, attested to having treated the Veteran in 1964 and 1980 for a variety of medical problems, including complications stemming from a bayonet stab wound in the left parasternal area that the Veteran said he received during the war.  The Veteran's death certificate reflects that he died of cardiorespiratory arrest due to cardiovascular accident.  The claim was previously denied because there was no competent evidence indicating a relationship between the conditions that led to the Veteran's death and his military service.  Since the Board finds that no new and material evidence has been received to reopen the claim, a VA medical opinion is not required as there is no reasonable possibility that such assistance would aid in substantiating the claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The application to reopen the claim for the cause of the Veteran's death is thus ready to be considered on the merits.


Analysis

DIC is paid to a surviving spouse of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the appellant filed an informal claim for DIC benefits in March 1988.  In connection with that claim, she submitted a copy of her marriage certificate, statements from Dr. Mariano, and certification of the Veteran's death.  The Board notes that the Veteran was not service-connected for any conditions during his lifetime.

Dr. Mariano submitted medical certificates dated in July 1964, March 1980, and January 1988.  In these statements, he noted that the Veteran was treated in July 1964 for a long-standing stab wound in the left parasternal region, which he reportedly received during the war.  He was treated with antibiotics to avoid further complication.  Dr. Mariano later notes, however, that the Veteran complained of frequent chill, fever, chest pain, and difficulty breathing and was diagnosed with pulmonary tuberculosis due to malnutrition and diabetes mellitus, and purulent pericarditis.  He was treated with antibiotics, antipyretics, and diabinese for diabetes mellitus.  He condition improved and he went home.  

In 1980, Dr. Mariano said that he treated the Veteran for pericardial discomfort and pain, dyspnea, and sternal oppression.  On examination, there was precordial dullness, pericordial friction, and a palpable liver.  According to the physician, the Veteran's wound, which was treated years ago, was still opened and infected.  The diagnosis was chronic constrictive pericarditis.  A pericardiectomy was recommended.  The physician later noted that the surgery as recommended to remove constricting scar tissue of the pericardium caused by the wound the Veteran acquired during the war, but that the Veteran refused surgery due to financial reasons.  Instead, he was treated symptomatically and improved.  

The appellant also submitted a certification of the Veteran's death dated in April 1989.  It was certified that the Veteran died in March 1983 of cardio respiratory arrest.  

In a May 1992 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death because there was no evidence showing that the Veteran's death, which was caused by cardiac respiratory arrest, was related to service.  The appellant was notified of this denial in a letter later that month but did not appeal, and she did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In this case, the appellant filed an application to reopen the claim for service connection for the cause of the Veteran's death in August 2003.  The relevant evidence received since the last final denial, i.e., the May 1992 rating decision, includes a copy of the Veteran's certificate of death, medical certificates from Dr. Mariano, and a lay statement from the individual who embalmed the Veteran (B.R.C.).  

The Veteran's death certificate reflects that he died in March 1983.  It includes a signed medical certificate indicating that the Veteran died of cardio respiratory arrest due to cardio vascular accident.  No comorbid condition, other significant conditions, or relevant injuries, such as a stab wound, were listed.  

Dr. Mariano submitted medical certificates dated in July 1964 and March 1980.  These certificates essentially reiterate the information described above.  In July 1964, it was noted that the Veteran had an infected stab wound at the left parasternal region that was reportedly caused by a Japanese bayonet during the war, which was treated with antibiotics.  The physician noted that the certificate was created at the request of the appellant.  In March 1980, the Veteran was treated for chronic constrictive pericarditis and it was noted that the wound that was treated years ago was still open and infected.  

The appellant also submitted a statement from the individual who embalmed the Veteran (B.R.C.).  The statement is dated in March 1983, but appears to have been created in connection with this appeal.  The embalmer stated that the Veteran died of internal inflammation of his liver, lungs, intestines and stomach and that he did not die of a heart attack.  He also stated that the Veteran had a lot of sickness, including diabetes, and that this was the cause of his death and that he got it during military service.  He said that the Veteran's condition got worse and worse and that he had complications from diabetes.  

In this case, the application to reopen the previously denied claim for service connection for the cause of the Veteran's death must be denied because the evidence submitted since the prior denial is cumulative and does not relate to the basis for the prior denial.  Specifically, the new records submitted by Dr. Mariano simply reiterate his prior assertions that the Veteran had a stab wound from the war that was treated with antibiotics, but remained open and infected until 1980 (for more than 30 years) and was somehow related to constrictive pericarditis.  Assuming the Veteran had residuals from a stab wound in service, there is no evidence suggesting a relationship between the alleged stab wound and his death.  As noted above, the death certificate indicates that the Veteran died from cardiac respiratory arrest.  The new evidence submitted by Dr. Mariano is cumulative and does not relate to a basis for the prior denial.  

With regard to the statement submitted by the individual who reportedly embalmed the Veteran over 19 years ago, the Board points out that the cause of the Veteran's death is a complex medical matter as to internal medical processes that are of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, even assuming the Veteran died from complications of diabetes, which the embalmer states were inflammation of his liver, lungs, intestines, and stomach, there is no evidence suggesting that the Veteran's diabetes was related to service.  To the extent that the embalmer relates the Veteran's diabetes to service, as noted above, he is not competent to provide such opinion.  In sum, while the statement from the embalmer is new, it is not competent evidence relating the basis for the prior denial.  

With regard to any additional statements provided by the appellant, they are simply a reiteration of her general assertions that the Veteran's death was related to his military service.  These statements are cumulative and cannot be considered new and material evidence. 

The newly submitted death certificate reflects that the Veteran's cardiac respiratory arrest was due to a cardiovascular accident.  This is cumulative of the prior death certificate, which noted cardio respiratory arrest.  Here, the reporting of "cardio vascular" accident does not establish a new disease or disability so as to establish a new claim.  See Ephraim v. Brown, 82 F. 3d. 399 (Fed. Cir. 1996).

As none of the new evidence relates to any basis for the prior denial of service connection for the cause of the Veteran's death, the application to reopen the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  As such, the requirements for reopening the claim are not met, and the May 1992 denial of the claim remains final.  As the appellant has 

not fulfilled his threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The application to reopen a claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


